Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-26  in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 2 and 14 are cancelled
b.	This is a final action on the merits based on Applicant’s claims submitted on 03/30/2022.


Response to Arguments

Regarding claims 1, 3, 11, 13, 5, 23, 25, and 26 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Put another way, Ingale does not describe the best DL beam index as corresponding in any way to the UL beam used to transmit the preamble corresponding to the best DL beam index.” on page 10, filed on 03/30/2022, with respect to, have been fully considered and are not persuasive.
In the previous OA, Ingale disclosed both the accessible beam and the preferred beam (“The UE uses these beamformed signals received from the eNB to identify the best or preferred UE's DL Rx beam and the best or preferred NR eNB's DL Tx beam.  The UE may feedback the best or preferred NR eNB's DL Tx beam information to the NR eNB in Step 1 i.e., with the PRACH Preamble transmission.” [0368]).
To further illustrate Ingale’s teaching, the Examiner cites additional paragraphs from the Ingale’s reference to teach monitoring, by the UE, both the accessible beam and the preferred beam for a random access response message from the base station. Ingale discloses the UE monitor all beams (i.e. accessible, best, strongest, and preferred) by using beam sweeping (i.e. beam sweeping involves all the beams [0057]; “the SeNB determines the UL beam index based on the PRACH time slot in which the preamble was decoded if UL beam sweeping is applied.” [0044]; Fig. 20) to generate an associated initial DL beam index (“UE (102) also decodes coverage beam sequence to determine the DL beam index which becomes the initial DL best or strongest beam for BRS measurements and applying timing compensation for determining radio frame boundary of detected cell.” [0044]), and uses this initial DL beam index to receive subsequent random access response (RAR) (“the SeNB determines the UL beam index based on the PRACH time slot in which the preamble was decoded if UL beam sweeping is applied. Since the one-to-one mapping between the set of random access preambles and the set of DL coverage beams is known to the SeNB (103), the best DL beam index is determined for the transmission of Random Access Response (RAR) message” [0044]; Fig. 20). The intitial DL beam index can then be adjusted after the reception of RAR to become a new best DL beam index (“UE also determines the best (strongest) DL coverage beam of concerned cell by performing BRS measurements in terms of BRS_RSRP/BRS_RSRQ on DL coverage beam on which synchronization signal was detected and where the beam index sequence was decoded… In an embodiment of the present disclosure, UE selects the random access preamble corresponding to best DL beam index and estimate the preamble transmission power based on the DL path loss determined from the best DL beam index signal strength. At step 8009, UE starts monitoring the beam search space corresponding to the best DL beam index in order to receive random access response (RAR) from concerned SCell of next generation RAT. On receiving the RA-RNTI in the beam specific common search space the UE decodes the RAR from the concerned SCell which includes at least the UL timing advance, the UL grant, temporary C-RNTI, current system frame number running in the concerned SCell, UL beam index and other information. Based on the UL grant at step 8010 UE transmits MSG 3 on the indicated UL beam index and if the best DL beam index as determined by the UE changes after the reception of RAR message then the UE may include the new best DL beam index in MSG 3. Else the same best DL beam index is included in MSG 3 as indicated during the transmission of preamble.” [0065]; Fig. 8). It is obvious to one skilled in the art that the UE has to monitor all the beams (accessible and preferred) during the beam sweeping period in order to come up with the best possible UL and DL beam indices.
The Ingale’s reference, as combined with the Murray’s reference, discloses each and every limitation of the present claims 1, 3, 11, 13, 5, 23, 25, and 26, and therefore render the claims 1, 3, 11, 13, 5, 23, 25, and 26 obvious. The Examiner respectfully disagrees with the applicant’s arguments that the Examiner fails to establish a prima facie case of obviousness MPEP § 2141. Claims 1, 3, 11, 13, 5, 23, 25, and 26 are still being rejected on the same grounds for rejection as before. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art read upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 3, 11, 13, 5, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. US Pub 2017/0367120 (hereinafter “Murray”), and in view of Ingale et al. US Pub 2018/0359790 (hereinafter “Ingale”).
Regarding claim 1 (Currently Amended)
Murray discloses a method of wireless communication, comprising:
transmitting, by user equipment (UE) (i.e. “UE” in Fig. 20) via an accessible beam (e.g. “UL beams”), a random access preamble (“UL beams enabled during a given sweeping slot may be used to transmit random access preambles” [0424]) to a base station (i.e. “eNB” in Fig. 20) to establish a communication connection with the base station (“A mapping between UE Tx beam and one or more of the PRACH preambles and RACH resources in frequency and time domains may be envisaged.  The eNB may use this mapping to derive the UE best or preferred UE's UL Tx beam i.e., the UE's Tx beam from which the received preamble (among all potentially UL Tx beam) is from.  The eNB may also identify/record the best NR eNB's UL Rx beam associated with the received preamble.” [0369]; [0372-0373]),
wherein the random access preamble includes a preferred beam indication which identifies a preferred beam from a plurality of communication beams preferred by the UE for the communication connection with the base station (“The UE uses these beamformed signals received from the eNB to identify the best or preferred UE's DL Rx beam and the best or preferred NR eNB's DL Tx beam.  The UE may feedback the best or preferred NR eNB's DL Tx beam information to the NR eNB in Step 1 i.e., with the PRACH Preamble transmission.” [0368]);
Murray does not specifically teach monitoring, by the UE, including both the accessible beam and the preferred beam for a random access response message from the base station; and establishing, by the UE, the communication connection with the base station based on the random access response message
In an analogous art, Ingale discloses in Fig. 10 monitoring, by the UE (“At step 1005, UE starts monitoring the beam specific common search space corresponding to the best DL beam index in order to receive random access response (RAR) from concerned SCell of next generation RAT.” [0069]; also “At step 1001, UE receives the PRACH configuration for the detected cell of next generation RAT from the PCell of MeNB.  In an embodiment of the present disclosure, the PRACH configuration of the concerned SCell includes at least the PRACH Offset, the duration of PRACH time slot, the PRACH bandwidth, the PRACH Frequency Offset with respect to lowest indexed resource block of UL bandwidth, the preamble repetition period or UL beam sweeping period, the number of UL fixed beams, the periodicity of PRACH opportunity and other information.” [0069]; Fig. 10), including both the accessible beam and the preferred beam (“UE (102) also decodes coverage beam sequence to determine the DL beam index which becomes the initial DL best or strongest beam for BRS measurements and applying timing compensation for determining radio frame boundary of detected cell.” [0044]) for a random access response message from the base station (“random access response (RAR)” [0069]); and
establishing, by the UE, the communication connection with the base station based on the random access response message (“at step 1006 UE decodes the RAR from the concerned SCell which includes at least the UL timing advance, the UL grant, temporary C-RNTI, current system frame number running in the concerned SCell, UL beam index and other information. On receiving RAR at step 1006, UE applies the timing advance and transmits MSG 3 on UL beam index indicated in RAR at step 1007 and starts the contention resolution timer.  The MSG 3 includes the temporary C-RNTI, BSR, best DL beam index and other information is transmitted on the UL grant received in RAR.” [0069]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Murray’s method for performing random access in a beam sweeping network having a cell to include Ingale’s method for performing an initial access by a terminal in wireless communication system, in order to efficiently establish communication with a network device (Ingale [0010-0011]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Ingale’s method for performing an initial access by a terminal in wireless communication system into Murray’s method for performing random access in a beam sweeping network having a cell since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3
Murray, as modified by Ingale, previously discloses the method of claim 1, 
Murray further discloses wherein the random access preamble and the preferred beam indication are transmitted in a first random access message from the UE to the base station (“In step 1 of the random access procedure, the UE transmits the selected random access preamble(s) using the selected PRACH(s) and the selected UL Tx beam.” [0451]; Fig. 20).

Regarding claim 11 (Currently Amended)
Murray, as modified by Ingale, previously discloses the method of claim 1, wherein monitoring both the accessible beam and the preferred beam includes monitoring a plurality of transmission resources, and the monitoring includes monitoring according to a monitoring pattern including one of:
Murray further discloses simultaneously monitoring each transmission resource of the plurality of transmission resources (“Alternatively, the common PRACH resource can be configured for simultaneous support of multiple random access subcarrier spacing's, e.g. mixed numerologies, thereby allowing the UE to use any of the supported random access subcarrier spacings for preamble transmission.” [0347] and furthermore “A common PRACH resource configured in this way would be capable of simultaneously supporting 4 mMTC PRACH resources plus 4 eMBB PRACH resources plus 4 UR/LL PRACH resources as shown in FIG. 22” [0348]); or
monitoring each transmission resource of the plurality of transmission resources on a time-interleaved sequence (“According to our solution, the preamble ID maps to a scrambling sequence and interleaving pattern that the UE should use for transmitting its data.” [0146]).

Regarding claim 13 (Currently Amended)
Murray discloses user equipment (UE) (i.e. “wireless transmit/receive units (WTRU) 102” in Fig. 1B; [0146]) configured for wireless communication, the apparatus comprising:
at least one processor (i.e. “processor 118” in Fig. 1B; [0146]); and a memory (i.e. “memory 130, 132” in Fig. 1B; [0146]) coupled to the at least one processor, wherein the at least one processor is configured:
to transmit, by the UE via an accessible beam, a random access preamble to a base station (i.e. “base station 114” in Fig. 1A) to establish a communication connection with the base station^ wherein the random access preamble includes a preferred beam indication which identifies a preferred beam from a plurality of communication beams preferred by the UE for the communication connection with the base station;
to monitor, by the UE, both the accessible beam and the preferred beam for a random access response message from the base station; and
to establish, by the UE, the communication connection with the base station based on the random access response message.
The scope and subject matter of apparatus claim 13 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 13 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 15
The UE of claim 13, wherein the random access preamble and the preferred beam indication are transmitted in a first random access message from the UE to the base station.
The scope and subject matter of apparatus claim 15 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 15 corresponds to method claim 3 and is rejected for the same reasons of anticipation as used in claim 3 rejection above.

Regarding claim 23 (Currently Amended)
The UE of claim 13, wherein the configuration of the at least one processor to monitor includes configuration of the at least one processor to monitor a plurality of transmission resources, and wherein the configuration of the at least one processor to monitor includes configuration to monitor according to a monitoring pattern including configuration of the at least one processor to one of:
simultaneously monitor each transmission resource of the plurality of transmission resources; or
monitor each transmission resource of the plurality of transmission resources on a time-interleaved sequence.
The scope and subject matter of apparatus claim 23 is drawn to the apparatus of using the corresponding method claimed in claim 11. Therefore apparatus claim 23 corresponds to method claim 11 and is rejected for the same reasons of anticipation as used in claim 11 rejection above.

Regarding claim 25 (Currently Amended)
	Murray, as modified by Ingale, previously discloses the method of claim 1 further comprising: 
	Murray further discloses transmitting the random access response message to the base station via the preferred beam, if the monitoring detects the preferred beam (“The UE may also use the RAR message to identify the best or preferred NR eNB's DL Tx beam.” [0385]); and
	transmitting the random access response message to the base station via the accessible beam (“The UE may also use the RAR message to identify the best or preferred NR eNB's DL Tx beam.” [0385]), if the monitoring does not detect the preferred beam (“The NR-Node may use this info to determine which DL Tx beam to use to transmit the RAR response to avoid sending RARs on a DL Tx beam that wasn't selected by the UE and is not being monitored by the UE for a RAR.” [0447]. In the scenario that a preferred beam is not detected, the UE will settle for a best beam available).

Regarding claim 26 (Currently Amended)
The UE of claim 13, further including configuration of the at least one processor:
to transmit the random access response message to the base station via the preferred beam, if the monitoring detects the preferred beam; and
to transmit the random access response message to the base station via the accessible beam, if the monitoring does not detect the preferred beam.
The scope and subject matter of apparatus claim 26 is drawn to the apparatus of using the corresponding method claimed in claim 25. Therefore apparatus claim 26 corresponds to method claim 25 and is rejected for the same reasons of obviousness as used in claim 25 rejection above.

Claims 4-6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Murray, in view of Ingale, and further in view of Li et al. US Pub 2020/0404700 (hereinafter “Li”). 
Regarding claim 4 (Currently Amended)
Murray, as modified by Ingale, previously discloses the method of claim 1, wherein monitoring both the accessible beam and the preferred beam includes monitoring a plurality of transmission resources, and wherein the plurality of transmission resources includes one of:
Murray further discloses a plurality of subbands within a bandwidth part (“the common PRACH resource (which can be one or several PRACH resource sub-bands) is configured in the eMBB slice and each PRACH resource sub-band occupies K eMBB PRBs in the frequency domain and L eMBB (OFDM) symbols (where L symbols may be equal to or greater than 1 subframe) in the time domain.” [0330]; [0332]; [0334]).
	Murray and Ingale do not specifically teach wherein the plurality of transmission resources includes one of: a primary cell and one or more secondary cells; a plurality of bandwidth parts within a cell; a plurality of subbands within a bandwidth part.
	In an analogous art, Li discloses wherein the plurality of transmission resources includes one of: a primary cell and one or more secondary cells (“PDCCH ordered random access procedure can also be used for positioning and obtaining timing advance alignment between a primary cell and a secondary cell, e.g. in a CA.” [0034]); a plurality of bandwidth parts within a cell (“A random access procedure may pertain to a carrier and/or bandwidth part, or to a plurality of carriers, e.g. in a carrier aggregation.” [0008]; [0085]); a plurality of subbands within a bandwidth part (“A subcarrier may be a subband of a carrier, e.g. as defined by a standard.” [0077]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Murray’s method for performing random access in a beam sweeping network having a cell, as modified by Ingale, to include Li’s method for transmitting a control message indicating to a user equipment to perform a random access procedure, wherein the control message is transmitted utilising a beam selected from a set of beams (Li [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Li’s method for transmitting a control message indicating to a user equipment to perform a random access procedure into Murray’s method for performing random access in a beam sweeping network having a cell since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5
Murray, as modified by Ingale and Li, previously discloses the method of claim 4, further including:
Li further discloses receiving, at the UE, a preamble configuration message from the base station, wherein the preamble configuration message assigns the UE a preamble for the random access preamble, wherein the monitoring includes monitoring a common search space of each of the plurality of transmission resources (“Generally, it may be considered that a network node configures, and/or is adapted to configure, a plurality of UEs with the common search space and/or the first bandwidth part, and/or with a first bandwidth part having the first set of characteristics, and/or configures and/or is adapted to configure, a plurality of UEs with a second bandwidth parts and/or second sets of characteristics, which may be the same or different.” [0052]).

Regarding claim 6
Murray, as modified by Ingale and Li, previously discloses the method of claim 5, 
Murray further discloses wherein the random access preamble and a connection request message are transmitted in a first random access message from the UE to the base station on one of the plurality of transmission resources (“the UE may transmit an RRCConnectionRequest message.  This message includes an establishmentCause field that provides the establishment cause for the RRC connection request as provided by the upper layers.” [0387]; [0403]).

Regarding claim 16 (Currently Amended)
The UE of claim 13, wherein the configuration of the at least one processor to monitor includes configuration of the at least one processor to monitor a plurality of transmission resources, and wherein the plurality of transmission resources includes one of:
a primary cell and one or more secondary cells; a plurality of bandwidth parts within a cell; or a plurality of subbands within a bandwidth part.
The scope and subject matter of apparatus claim 16 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 16 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 17
The UE of claim 16, further including configuration of the at least one processor to receive, at the UE, a preamble configuration message from the base station, wherein the preamble configuration message assigns the UE a preamble for the random access preamble, wherein the configuration of the at least one processor to monitor includes configuration to monitor a common search space of each of the plurality of transmission resources.
The scope and subject matter of apparatus claim 17 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 17 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 18
The UE of claim 17, wherein the random access preamble and a connection request message are transmitted in a first random access message from the UE to the base station on one of the plurality of transmission resources.
The scope and subject matter of apparatus claim 18 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 18 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Claims 7-10 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Murray, in view of Ingale and Li, and further in view of Fang et al. US Pub 2020/0374921 (hereinafter “Fang”). 
Regarding claim 7
Murray, as modified by Ingale and Li, previously discloses the method of claim 4, further including;
Murray further discloses transmitting, by the UE, a connection request to the base station in response to detection of the random access response message during the monitoring, wherein the random access response message includes one or more uplink grants identifying uplink resources for transmission of the connection request from the UE on one or more cells (“Step 3 of FIG. 24 describes a Transmission of UL Data and Control Signaling.  This step is only applicable for the case when a connection request was transmitted in Step 1 of FIG. 18.  Here, the UE uses resources provided in the UL grant to send a message to indicate the status of the connection, e.g., connection establishment success or connection establishment failure, along with any UL data or control signaling.” [0420]); and
Murray, Ingale, and Li do not specifically teach receiving, by the UE, a contention resolution identifier (ID) acknowledging receipt of the connection request, wherein the contention resolution ID is received via the one or more cells.
In an analogous art, Fang discloses receiving, by the UE, a contention resolution identifier (ID) acknowledging receipt of the connection request, wherein the contention resolution ID is received via the one or more cells (“Optionally, the determining, by the UE #1 based on the first indication information, to complete a random access procedure includes: receiving, by the UE #1, a first cell radio network temporary identifier sent by the gNB; and if a user equipment contention resolution identifier included in the first indication information matches the second identifier of the UE #1, setting, by the UE #1, the first cell radio network temporary identifier as the cell radio network temporary identifier of the UE #1, and determining to complete the random access procedure.” [0265-0266]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Murray’s method for performing random access in a beam sweeping network having a cell, as modified by Ingale and Li, to include Fang’s random access method using identifiers in order to reduce transmission delays and signaling overheads (Fang [0014]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Fang’s random access method using identifiers into Murray’s method for performing random access in a beam sweeping network having a cell since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 8
Murray, as modified by Ingale, Li and Fang, previously discloses the method of claim 7,
Murray further discloses wherein the random access preamble and a connection request message are transmitted in a first random access message from the UE to the base station on one of the plurality of transmission resources (“the UE may transmit an RRCConnectionRequest message.  This message includes an establishmentCause field that provides the establishment cause for the RRC connection request as provided by the upper layers.” [0387]; [0403]), and
Fang further discloses wherein the random access response message and a contention resolution identifier (ID) are received in a second random access message from the base station to the UE on an accessible one of the plurality of transmission resources (“To be specific, a terminal device sends a preamble sequence (Preamble); a network device feeds back a random access response (Random Access Response, RAR) message; the terminal device sends a message 3 (Message 3, Msg 3); and the network device returns a message 4 (Message 4, Msg 4) for contention resolution.  In this way, the final uplink random access procedure is completed.” [0115]).

Regarding claim 9
Murray, as modified by Ingale, Li and Fang, previously discloses the method of claim 7, wherein the monitoring includes:
Murray further discloses unscrambling the random access response message using a temporary identifier (i.e. “RA-RNTI”) associated with a cell on which the UE transmitted the random access preamble (“the monitoring instruction includes identifying a RA-RNTI Random Access Radio Network Temporary Identifier of a RAR.” [Claim 7 text]).
Fang further discloses unscrambling the random access response message using a temporary identifier (i.e. “RA-RNTI”) associated with a cell on which the UE transmitted the random access preamble (“monitoring, by the terminal device, a PDCCH that is scrambled by a cyclic redundancy check (Cyclic Redundancy Check, CRC) code by using a random access radio network temporary identifier (Random Access Radio Network Temporary Identity, RA-RNTI), to obtain time-frequency resource information of the random access response message” [0040]).

Regarding claim 10
Murray, as modified by Ingale, Li and Fang, previously discloses the method of claim 7, wherein the monitoring includes;
Fang further discloses identifying indications of a random access preamble identifier (RAPID) (“RAPID: a random access preamble identifier, occupying six bits and ranging from 0 to 63.” [0197]; [0194]) and a cell identifier (ID) within the random access response message (“Any MAC RAR of a MAC RAR 1, a MAC RAR 2, .  . . , and a MAC RAR n shown in FIG. 6 may include one or more of an R field, a timing advance command (Timing Advance Command, TAC) field, an uplink grant (UL Grant) field, and a temporary cell radio network temporary identifier (Temporary Cell Radio Network Temporary Identity, Temporary C-RNTI) field.” [0198]); and
confirming the RAPID and the cell ID indicated in the random access response message correspond to the RAPID transmitted with the random access preamble and a cell on which the random access preamble was transmitted (“It can be learned from the foregoing description that the preamble identifier in the random access response message can be learned of according to the RAPID field in FIG. 6, and the uplink resource can be learned of according to the UL grant field in FIG. 7.” [0203]; Figs. 6 and 7).

Regarding claim 19
The UE of claim 16, farther including configuration of the at least one processor:
to transmit, by the UE, a connection request to the base station in response to detection of the random access response message during execution of the configuration of the at least one processor to monitor, wherein the random access response message includes one or more uplink grants identifying uplink resources for transmission of the connection request from the UE on one or more cells: and
to receive, by the UE, a contention resolution identifier (ID) acknowledging receipt of the connection request, wherein the contention resolution ID is received via the one or more cells.
The scope and subject matter of apparatus claim 19 is drawn to the apparatus of using the corresponding method claimed in claim 7. Therefore apparatus claim 19 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Regarding claim 20
The UE of claim 19,
wherein the random access preamble and a connection request message are transmitted in a first random access message from the UE to the base station on one of the plurality of transmission resources, and
wherein the random access response message and a contention resolution identifier (ID) are received in a second random access message from the base station to the UE on an accessible one of the plurality of transmission resources.
The scope and subject matter of apparatus claim 20 is drawn to the apparatus of using the corresponding method claimed in claim 8. Therefore apparatus claim 20 corresponds to method claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Regarding claim 21
The UE of claim 19, wherein the configuration of the at least one processor to monitor includes configuration of the at least one processor to unscramble the random access response message using a temporary identifier associated with a cell on which the UE transmitted the random access preamble.
The scope and subject matter of apparatus claim 21 is drawn to the apparatus of using the corresponding method claimed in claim 9. Therefore apparatus claim 21 corresponds to method claim 9 and is rejected for the same reasons of obviousness as used in claim 9 rejection above.

Regarding claim 22
The UE of 19, wherein the configuration of the at least one processor to monitor includes configuration of the at least one processor:
to identify indications of a random access preamble identifier (RAPID) and a cell identifier (ID) within the random access response message; and
to confirm the RAPID and the cell ID indicated in the random access response message correspond to the RAPID transmitted with the random access preamble and a cell on which the random access preamble was transmitted.
The scope and subject matter of apparatus claim 22 is drawn to the apparatus of using the corresponding method claimed in claim 10. Therefore apparatus claim 22 corresponds to method claim 10 and is rejected for the same reasons of obviousness as used in claim 10 rejection above.

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Murray, in view of Ingale, and further in view of Fang. 
Regarding claim 12
Murray, as modified by Ingale, previously discloses  the method of claim 11, further including:
Murray does not specifically teach receiving, by the UE, the monitoring pattern from the base station in a random access resource configuration message.
In an analogous art, Fang discloses receiving, by the UE, the monitoring pattern from the base station in a random access resource configuration message (“the system sends a basic system message (system information block (System Information Block, SIB) message), and by receiving the basic system message and reading the basic system information, the terminal device can obtain a network configuration message for uplink random access, and provide related information for the random access procedure in the third step.  In step (3), the terminal device obtains resource configuration information for uplink random access based on the basic system information provided by the system, and performs the uplink random access procedure.” [0115] and furthermore “Correspondingly, the UE #1 may randomly select one from the available preamble sequences.  Alternatively, the preamble sequence configuration information may indicate information, for example, a root sequence, used for generating a preamble sequence.  The root sequence may be used for the UE #1 to generate a final preamble sequence.  Specifically, the root sequence may be a Zadoff-Chu sequence, a Root Zadoff-Chu sequence, a plurality of cyclic shift root Zadoff-Chu sequences in ascending or descending order, or any other available orthogonal sequence.” [0148]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Murray’s method for performing random access in a beam sweeping network having a cell, as modified by Ingale, to include Fang’s random access method using identifiers in order to reduce transmission delays and signaling overheads (Fang [0014]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Fang’s random access method using identifiers into Murray’s method for performing random access in a beam sweeping network having a cell since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 24 (Currently Amended)
The UE of claim 23, further including configuration of the at least one processor to receive, by the UE, the monitoring pattern from the base station in a. random access resource configuration message.
The scope and subject matter of apparatus claim 24 is drawn to the apparatus of using the corresponding method claimed in claim 12. Therefore apparatus claim 24 corresponds to method claim 12 and is rejected for the same reasons of obviousness as used in claim 12 rejection above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        

/GARY MUI/Primary Examiner, Art Unit 2464